[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff wife and defendant husband were married in Groton, Connecticut on April 2, 1988. Both the parties have resided continuously in the State of Connecticut for at least one year up to the date of the filing of the complaint.
No children have been born to the wife, issue or otherwise, since the date of the marriage.
The marriage has broken down irretrievably, there is no prospect of reconciliation and, accordingly, a decree of dissolution may enter.
In addition, the Court has taken into consideration CT Page 10580 all of the factors contained in Connecticut General Statutes Sections 46b-81 and 46b-82, and further orders as follows:
(1) No periodic alimony is awarded to either party.
(2) The husband shall pay to the wife, as a lump sum property distribution, the sum of $2,000 which shall be paid at the rate of $200 per month payable on the first day of February 1992 and continuing on the first day of each month thereafter until paid in full.
(3) Each of the parties shall be responsible for their own liabilities and shall hold the other harmless from any and all claims.
(4) Each of the parties shall be responsible for his or her own attorney's fees.
MIHALAKOS, J.